DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1+ limited to SEQ ID NO:480 in the reply filed on 3/3/2022 is acknowledged.
Claims 17-19, 21, 22, and 24-26 and SEQ ID NOS other than SEQ ID NO:480 and SEQ ID NOS:13-21, have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.
The examiner has extended the examination of further inventions as a courtesy and will examine 10 more SEQ IDs in any response to this Official Action. Applicant should indicate which sequences they would like examined.
The examiner notes from the restriction requirement of record: 
The inventions lack unity of invention because even though the inventions of these groups require the technical feature of a nucleolin aptamer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US20110178161, US20190359983, and 20140213636. All of the cited references disclose nucleolin aptamers. There is no other readily apparent special technical feature that links the inventions.



	SEQ ID NOS:480, and 13-21 are free of the prior art.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “. . . wherein the polynucleotide comprises an unmodified form or comprises a modified form. . .” The use of the term “comprising” in conjunction with the terms “unmodified form” lend to ambiguity in the claim. For example, the term “comprising” lends to different interpretations in the claim. Since, for example a polynucleotide could comprise modifications and also contain a modified for since the term “comprising does not exclude modification, for example.
Claim 4 recites “the aptamer for a nucleolin protein”. There is insufficient antecedent basis for this term.
Claim 8 recites “an agent”. This term is generic and is not specifically defined in the specification, leaving one in the art to make assumptions as to what would be included or excluded from the invention.
The remaining claims not specifically addressed above are rejected in so far as they depend from the above claims and do not rectify all the issues addressed above. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635